Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 1 of 6                        PageID 173




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TENNESSEE


    FUSION ELITE ALL STARS, SPIRIT
    FACTOR LLC d/b/a FUEL ATHLETICS,
    and STARS AND STRIPES GYMNASTICS
    ACADEMY INC. d/b/a STARS AND
    STRIPES KIDS ACTIVITY CENTER,
    Individually and on Behalf of All Others
    Similarly Situated,

                 Plaintiffs,                        Case No. 2:20-cv-02600-SHL-cgc
        v.
                                                     Jury Trial Demanded
    VARSITY BRANDS, LLC; VARSITY
    SPIRIT, LLC; VARSITY SPIRIT
    FASHION & SUPPLIES, LLC; and U.S.
    ALL STAR FEDERATION, INC.,
                 Defendants.



                                              NOTICE


         Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, and Stars and

Stripes Gymnastics Academy Inc. d/b/a stars and Stripes Kids Activity Center (“Plaintiffs”)

respectfully submit this Notice regarding the appointment of interim co-lead class counsel. On

August 19, 2020, Plaintiffs in this action filed a Joint Motion for Entry of Case Management

Order No. 1 (Dkt. No. 14) seeking the appointment of interim lead counsel. Thereafter different

Plaintiffs filed a related action, Radek, et al. v. Varsity Brands, et al., No. 20-cv-02649 (W.D.

Tenn.) (the “Radek Action”).1


1
  Earlier today, pursuant to Fed. R. Civ. P. 42, Plaintiffs in the instant case, along with Plaintiffs
in the Radek Action, filed a Joint Motion to Consolidate the two cases. (Dkt. No. 23.).
Additionally, plaintiffs in the Radek Action are filing a similar notice on their docket. Both cases
are brought against Defendants Varsity Brands, LLC; Varsity Spirit, LLC; Varsity Spirit Fashion
& Supplies, LLC; and U.S. All Star Federation, Inc.
Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 2 of 6                        PageID 174




       Following conversations with counsel in the Radek Action, Plaintiffs here have reached

an agreement to move for the appointment of Berger Montague PC, Cuneo Gilbert & LaDuca,

LLP, and Labaton Sucharow LLP as Co-Lead Interim Class Counsel and Branstetter, Stranch, &

Jennings, PLLC as interim Plaintiffs’ Liaison Counsel for the Direct Purchaser Plaintiff class,

subject to the Court’s approval. Today, Plaintiffs are submitting an Amended Motion for Entry

of Case Management Order No. 1 and will be submitting a revised proposed order to their Joint

Motion for Entry of Case Management Order No. 1 (Dkt. No. 14) to that effect.2

       Of particular significance in the Rule 23(g) context, the proposed leadership structure

emerged through a “private ordering” process and is the unanimous choice of all plaintiffs. Such

cooperation is strongly encouraged by the Manual for Complex Litigation §10.22 (4th ed. 2004),

and Plaintiffs respectfully submit that it will result in optimal representation here for the

proposed direct purchaser class. See id. (“In some cases the attorneys coordinate their activities

without the court’s assistance, and such efforts should be encouraged.”); see also In re Cal. Title

Ins. Antitrust Litig., No. 08-cv-1341, 2008 WL 4820752 (N.D. Cal. Nov. 3, 2008) (where there

were no competing applicants, appointing three privately ordered firms as interim co-lead class

counsel); In re Cmty. Bank of N. Va. Mortg. Lending Practices Litig., No. 02-cv-1201, 2011 WL

4382942, at *2 (W.D. Pa. Sept. 20, 2011) (citing the Report of the Third Circuit Task Force,

Selection of Class Counsel, 208 F.R.D. 340, 416 (2002), and noting that “the private ordering

method of selecting interim lead counsel has long been the preferred approach”).

Dated: September 8, 2020                           Respectfully submitted,


                                                   s/ J. Gerard Stranch, IV
                                                   J. Gerard Stranch, IV (TN BPR #23045)
                                                   Benjamin A. Gastel (TN BPR #28699)

2
 Plaintiffs in the Radek Action will also be filing papers in support of the entry of Case
Management Order No. 1.
                                                  2
Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 3 of 6      PageID 175




                                      BRANSTETTER, STRANCH &
                                      JENNINGS, PLLC
                                      223 Rosa Parks Ave. Suite 200
                                      Nashville, Tennessee 37203
                                      Telephone: 615-254-8801
                                      Facsimile: 615-255-5419
                                      gerards@bsjfirm.com
                                      beng@bsjfirm.com

                                      H. Laddie Montague, Jr.*
                                      Eric L. Cramer*
                                      Mark R. Suter*
                                      BERGER MONTAGUE PC
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19106
                                      Tel: (215) 875-3000
                                      hlmontague@bm.net
                                      ecramer@bm.net
                                      msuter@bm.net

                                      Jonathan W. Cuneo*
                                      Katherine Van Dyck*
                                      Victoria Sims*
                                      CUNEO GILBERT & LADUCA, LLP
                                      4725 Wisconsin Avenue NW, Suite 200
                                      Washington, DC 20016
                                      Tel: (202) 789-3960
                                      jonc@cuneolaw.com
                                      kvandyc@cuneolaw.com
                                      vicky@cuneolaw.com

                                      Benjamin D. Elga*
                                      JUSTICE CATALYST LAW, INC.
                                      81 Prospect Street
                                      Brooklyn, NY 11201
                                      Tel: (518) 732-6703
                                      belga@justicecatalyst.org

                                      Brian Shearer*
                                      Craig L. Briskin*
                                      JUSTICE CATALYST LAW, INC.
                                      718 7th Street NW
                                      Washington, DC 20001
                                      Tel: (518) 732-6703
                                      brianshearer@justicecatalyst.org
                                      cbriskin@justicecatalyst.org

                                      3
Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 4 of 6         PageID 176




                                      Roberta D. Liebenberg*
                                      Jeffrey S. Istvan*
                                      Mary L. Russell*
                                      FINE KAPLAN AND BLACK, R.P.C.
                                      One South Broad St., 23rd Floor
                                      Philadelphia PA 19107
                                      215-567-6565
                                      rliebenberg@finekaplan.com
                                      jistvan@finekaplan.com
                                      mrussell@finekaplan.com

                                      *Pro Hac Vice forthcoming

                                      Attorneys for Plaintiffs Fusion Elite All Stars,
                                      Spirit Factor LLC d/b/a Fuel Athletics, and
                                      Stars and Stripes Gymnastics Academy Inc.
                                      d/b/a Stars and Stripes Kids Activity Center and
                                      the Proposed Direct Purchaser Class




                                      4
Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 5 of 6                PageID 177




                              CERTIFICATE OF SERVICE

        The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 8th day of September, 2020, and served upon
the following counsel:
              George S. Cary
              Steven J. Kaiser
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com

              Attorneys for Defendants Varsity Brands,
              LLC, Varsity Spirit, LLC,
              and Varsity Spirit Fashion & Supplies, LLC

              Grady Garrison
              Nicole D. Berkowitz
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com

              Attorney for U.S. All Star Federation, Inc.
              Nathan A. Bicks
              Frank B. Thacher III
              BURCH, PORTER, & JOHNSON, PLLC
              130 North Court Ave.
              Memphis, TN 38103
              Tel: (901) 524-5000
              nbicks@bpjlaw.com
              fthacher@bpjlaw.com

              Gregory S. Asciolla
              Karin E. Garvey
              Veronica Bosco
              Ethan H. Kaminsky
              LABATON SUCHAROW LLP
              140 Broadway
              New York, NY 10005
              Tel: (212) 907-0700

                                               5
Case 2:20-cv-02600-SHL-cgc Document 24 Filed 09/08/20 Page 6 of 6         PageID 178




            gasciolla@labaton.com
            kgarvey@labaton.com
            vbosco@labaton.com
            ekaminsky@labaton.com

            Aubrey B. Harwell, Jr.
            Charles Barrett
            Aubrey B. Harwell III
            NEAL & HARWELL, PLLC
            1201 Demonbreun St., Suite 1000
            Nashville, TN 37203
            Tel: (615) 244-1713
            aharwell@nealharwell.com
            cbarrett@nealharwell.com
            tharwell@nealharwell.com

                                              /s/ J. Gerard Stranch, IV
                                              J. Gerard Stranch, IV




                                          6
